Citation Nr: 1117549	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  05-37 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for left knee degenerative joint disease with a posterior horn medial meniscus tear (left knee disorder), rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to November 1996.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2004 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

The Board previously remanded this matter in May 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that higher and/or separate ratings are warranted because his left knee disability is manifested by pain and corresponding limitation of motion.  He also reports that the condition is productive of locking and instability and the record shows that he wears a left knee brace.

The Veteran submitted a June 2009 statement in which he requested that VA obtain pertinent VA treatment records on his behalf.  However, aside from March 2010 VA treatment records submitted by the Veteran, pertinent records of his VA care, dated since April 2007, have not been associated with the claims folder.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason, the Board has no discretion and must remand the claim.

In light of the likely outstanding records, the Board finds that after associating his VA treatment records with the claims folder, the Veteran must be afforded a contemporaneous VA examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's left knee condition, dated since April 2007.  Any negative response should be in writing, and associated with the claims folder.

2.  After the aforementioned development has been completed, the Veteran should be afforded an appropriate VA examination to determine the current nature, extent and severity of his left knee condition.  The claims folder must be made available to and reviewed by the examiner.  The examiner should record the full history of the disorder, including the Veteran's account of symptomatology and the relevant medical evidence of record.  

The examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, the examiner should note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  The examiner must also indicate whether, and to what extent, there is any left knee instability, subluxation or locking.  The examiner should further note the presence, or absence, of semilunar cartilage (i) dislocation, with frequent episodes of "locking," pain and effusion to the joint and (ii) removal of symptomatic cartilage.  

In providing the requested information, the examiner should specifically consider and address the Veteran's competent account of symptomatology.  All necessary tests and studies should be conducted and associated with the claims file.  All findings and conclusions should be set forth in a legible report.

3.  The RO should then readjudicate the Veteran's claim seeking an increased disability evaluation for a left knee disorder, rated 10 percent disabling.  In doing so, the RO must specifically determine whether the Veteran warrants separate compensable ratings under Diagnostic Codes 5257, 5260 and/or 5261.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

